Citation Nr: 1503987	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hand disability.  

2.  Entitlement to a compensable initial disability rating for hepatitis C.  

3.  Entitlement to an increased disability rating in excess of 50 percent for cluster headaches.  

4.  Entitlement to an effective date prior to January 28, 2011, for the grant of a 50 percent disability rating for cluster headaches.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1973 and July 1976 to September 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2010, October 2011, and January 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a November 2014 Board hearing before the undersigned at the RO, and a transcript of the hearing has been associated with the claims file.  

The issue of entitlement to a dependency allowance for the Veteran's spouse been raised by the record, specifically in a December 2014 statement by the Veteran's representative, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to an increased disability rating in excess of 50 percent for cluster headaches, entitlement to an effective date prior to January 28, 2011, for the grant of a 50 percent disability rating for cluster headaches, and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's current left hand disability, manifested by symptoms of pain and weakness in his left hand and fingers, did not have onset during active service and is not etiologically related to his active service.  

2.  The Veteran's hepatitis C has resulted in intermittent fatigue, malaise, or anorexia, having a total duration of at least one week, but less than two weeks, during a 12-month period, which is most closely approximated by a 10 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a compensable 10 percent disability rating for hepatitis C have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7354 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with proper notice regarding his claim of entitlement to service connection for a left hand disability in July 2011.  

He was provided with notice regarding his initial claim of service connection for hepatitis C in May 2010, along with notice regarding how disability ratings and effective dates are assigned.  The Board notes that the current appeal arises from the Veteran's disagreement with the initial disability rating assigned for his service-connected hepatitis C.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required; however, the Board notes that the Veteran was provided with additional notice regarding his increased rating claim for hepatitis C in July 2011.  

Regarding the duty to assist, the RO has obtained and associated the following evidence with the claims file:  service treatment records, service personnel records, VA treatment records, private treatment records, and various lay statements.  

The Board also acknowledges the Veteran's December 2014 report that he was in receipt of Social Security Administration (SSA) disability benefits.  Moreover, an SSA inquiry by VA conducted that same month documents that the Veteran's disability onset was in June 2002.  The Board acknowledges that SSA disability records have not been obtained; however, there is no reasonable possibility that such records would help to substantiate the Veteran's claim of service connection for a left hand disability, as there is no credible evidence that the Veteran suffered a left hand injury or disease during active service, had arthritis of the hand in the first post-service year, or had persistent symptoms of a left hand disability following service discharge.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the veteran's claim.).  Thus, under the circumstances of the case, a remand to obtain outstanding SSA disability records would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was afforded relevant VA examinations in November 2010, August 2011, and September 2011.  The examination reports include all relevant findings necessary to evaluate the Veteran's claims decided herein.  The VA examiners considered the pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the relevant rating criteria.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate to adjudicate those claims decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Finally, as noted above, the Veteran testified during a November 2014 Board hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and afforded the Veteran the opportunity to submit additional relevant evidence in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2014).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

No further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran; therefore, the Board will proceed with its adjudication.  


II.  Service Connection - Left Hand Disability  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran submitted a March 2011 statement that reported that restriction of his left hand affected his ability to work.  This was subsequently interpreted by the RO as a claim of entitlement to service connection for a left hand disability.  

Service treatment records do not document any complaints, treatment, or diagnosis of a left hand disability.  Significantly, a September 1983 separation examination documents a normal clinical evaluation of the Veteran's upper extremities, with no problems noted regarding his left hand.  A concurrent report of medical history likewise does not contain any report of a left hand injury or disease.  

Post-service VA treatment records from July 2002 document that the Veteran was diagnosed with osteomyelitis/ tenosynovitis, a bone and tendon infection, of the left hand and thumb secondary to a severe laceration from a knife blade which occurred in late June 2002.  Due to this severe laceration, and the resulting substantial nerve and tendon damage, the Veteran lost significant mobility and sensation of his left thumb and distal fingers.  

Private treatment records from October 2003 document the Veteran's left hand injury in May 2002, when he was beaten, robbed, and cut on his left hand.  Afterward, he required therapy due to a resulting staph infection.  The Veteran reported weakness in his left hand and fingers.  The private physician noted that the Veteran had lost the use of his thumb and his first two fingers, and that his fourth and fifth fingers were weak.  The private physician opined that the Veteran had a 37 percent disability of the body as a whole as related to his "dysfunctional left hand."  

The Veteran was afforded a VA examination regarding his claimed left hand condition in September 2011.  The examiner obtained a history from the Veteran, and conducted an in-person examination.  The Veteran an altercation in 2002 or 2003 when he was robbed and his left thumb was cut with a machete.  He noted that this was not while he was in the service or an active duty.  The Veteran reported subsequent treatment at the VA for an infection which required IV antibiotics.  He reported ongoing pain and difficulty with his left hand, and stated that he used a wrist brace which moderately helped.  The examiner reported that the Veteran had undergone surgery and physical therapy for the condition, which affected his daily activities and prevented his employment as a truck driver.  He noted that the Veteran had some residual loss in his non-dominant left hand, and stiffness secondary to the laceration and subsequent infection.  The examiner stated, however, that all the tendons worked appropriately and passively, the Veteran had good motion.  He noted, finally, that the injury to the Veteran's left hand did not occur while he was in the service or on active duty.  

Lay statements from the Veteran and a buddy statement report that the Veteran had lost mobility in his left hand which impaired his ability to drive and resulted in ongoing severe pain.  The Veteran has reported that the limited mobility and pain affects his ability to work and prevents people from hiring him.  

After considering the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left hand disability.  While the Veteran has reported current symptoms involving his left hand, the most probative evidence suggests that his left hand was disabled following an injury in May or June 2002.  The Board notes that this is nearly twenty years removed from the Veteran's period of active service.  Moreover, the Veteran's service treatment records do not document any disease or injury to his left hand.  Thus, there is no evidence of in-service incurrence of a left hand injury or disease, and no competent nexus between a current left hand disability and the Veteran's active service.  Indeed, the September 2011 VA examiner noted that the Veteran's left hand injury did not occur while he was in the service or on active duty.  

The Board has considered the lay statements of record regarding the claimed left hand disability.  Laypersons are competent to relate observable symptoms, such as the Veteran reporting pain and stiffness in his hand, and his friend reporting the Veteran's inability to drive.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to show that the Veteran or his friend possesses the necessary medical expertise to provide an etiological opinion relating current symptoms of pain and weakness in the Veteran's left hand to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Veteran has not asserted, and the evidence does not document, that the Veteran has experience continuous symptoms of a left hand disability since active service.  Therefore, to the extent the lay statements of record assert an etiological relationship between his left hand condition and active service, or continuous symptoms since active service, such statements are afforded little probative value.  

In sum, the most probative competent evidence of record indicates that the Veteran did not incur a left hand injury, disease, or disability during active service.  Moreover, there is no nexus between a current left hand disability and the Veteran's active service.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left hand disability.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Initial Disability Rating - Hepatitis C  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an initial rating claim such as the Veteran's, VA must consider the severity of disability for which the Veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  The Board has also considered whether staged rating periods are warranted; however, given the evidence of record, no such staged ratings are warranted.  

The Veteran filed his initial service connection claim for hepatitis C in May 2010.  A December 2010 RO decision granted service connection for hepatitis C and assigned a noncompensable rating, effective May 5, 2010, or the date of the Veteran's claim.  

The Veteran's hepatitis C is rated under Diagnostic Code (DC) 7354.  38 C.F.R. § 4.114, DC 7354 (2014).  DC 7354 provides various rating criteria for service-connected hepatitis C manifested by serologic evidence of hepatitis C infection and related signs and symptoms due to such infection.  Id.  

Under DC 7354, nonsymptomatic hepatitis C warrants a noncompensable disability rating.  Id.  A 10 percent disability rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  A 20 percent disability rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly.  Id.  Finally, a maximum schedular 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Id.; see also 38 C.F.R. § 4.14 (2014).  Moreover, an incapacitating episode is defined as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, DC 7354.  

Following the Veteran's May 2010 claim, VA treatment records document ongoing treatment for his hepatitis C condition.  For example, in May 2010, the Veteran appeared at an ocular health exam prior to starting interferon treatment for his hepatitis C.  

The Veteran was first afforded a VA examination in conjunction with his claim in November 2010.  At that time, he reported symptoms including a poor appetite about five times per week and fluctuating weight which had increased in the past three months, fatigue occurring five to six times per week, daily malaise, and right upper quadrant pain occurring three to four times per month.  He denied nausea, vomiting, specific medications for hepatitis C, or being on a specific diet for hepatitis C.  The examiner diagnosed hepatitis C which was as likely as not related to the hepatitis diagnosed during the Veteran's active service.  

Thereafter, in December 2010, VA treatment records document the Veteran's report of weight loss and occasional right upper quadrant abdominal pain.  In February 2011, he continued to complain of right upper quadrant abdominal pain.  In March 2011, he reported he had no energy, with some nausea and vomiting.  

An April 2011 document signed by one of the Veteran's treating VA hepatologists indicates that the Veteran's service-connected hepatitis C should be rated as 10 percent disabling according to the rating criteria.  

VA treatment records further document that during an August 2011 general medical examination, the Veteran denied chronic abdominal pain, nausea, vomiting, hematemesis, constipation, and diarrhea, although he reported chronic heartburn.  He also denied any current treatment for his hepatitis C condition.  Upon physical examination, his abdomen was soft, nontender, and nondistended.  In February 2012, the Veteran again denied weight loss, abdominal pain, and nausea/vomiting.  

However, in April 2012, he reported symptoms of abdominal pain, nausea, and vomiting since one month prior.  

The Veteran has continually asserted, as does his representative in the November 2014 appellant's brief, that his service-connected hepatitis C should be entitled to more than a noncompensable rating.  

After consideration of all the evidence, the Board resolves reasonable doubt in favor of the Veteran and finds that his service-connected hepatitis C is more closely approximated by a 10 percent disability rating for the entire period on appeal.  

At the time of his claim in May 2010, VA treatment records document that Veteran was preparing to begin treatment of his hepatitis C with interferon, from which the Board infers that he was experiencing related symptomatology at that time.  Moreover, upon initial VA examination in November 2010, the Veteran clearly reported symptoms of intermittent fatigue, malaise, and poor appetite, with fluctuating weight.  Subsequent VA treatment records document ongoing, intermittent complaints of symptoms such as weight loss, right upper quadrant abdominal pain, lack of energy, nausea, and vomiting.  

Significantly, a treating VA hepatologist reported in April 2011 that the Veteran's hepatitis was best approximated by a 10 percent disability rating according to the relevant criteria.  

Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hepatitis C is best approximated by a 10 percent disability rating for the entire period on appeal.  To that extent only, the Veteran's claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, 1 Vet. App. 49.  However, the Veteran is not entitled to a disability rating in excess of 10 percent for any period on appeal.  Notably, the Veteran has not reported, and VA treatment records do not document, any prescribed bed rest for his hepatitis C condition.  Moreover, he has no required dietary restriction or continuous medication for his hepatitis C condition.  Neither have his symptoms manifested on a daily basis, or to such severity that they are near-constant and debilitating.  As such, the Veteran is not entitled to a disability rating in excess of 10 percent under DC 7354.  38 C.F.R. § 4.114, DC 7354.  


IV.  Extraschedular Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Under Secretary for Benefits or the Director, Compensation Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director, Compensation Service, for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran's symptomatology, including intermittent fatigue, malaise, poor appetite, weight loss, right upper quadrant abdominal pain, lack of energy, nausea, and vomiting, are specifically contemplated by the schedular criteria.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  Additionally, the Board finds the Veteran's disability picture does not exhibit related factors such as marked interference with employment or frequent periods of hospitalization due to his service-connected disability.  Specifically, the August 2011 VA examiner found that his hepatitis C condition did no prevent him from working except that any job involving blood products may possibly pose a limitation.  Likewise, the medical evidence is against a finding that the Veteran's hepatitis disability has required frequent hospitalization.  VA treatment records do not reflect, nor has the Veteran reported, any related hospitalization; rather, he has repeatedly declined ongoing treatment.  Therefore, referral for extra-schedular consideration in this case is not in order and the Board declines to remand the issue for referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular rating.  


ORDER

Service connection for a left hand disability is denied.  

An increased 10 percent disability rating for hepatitis C is granted for the entire period on appeal.  


REMAND

Regarding the Veteran's claim of entitlement to an increased disability rating in excess of 50 percent for cluster headaches, the Board finds that a remand is required for referral to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration.  

As noted above, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, a case may be referred to the Under Secretary for Benefits or the Director, Compensation Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Board is specifically precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Veteran's service-connected cluster headaches are currently rated as 50 percent disabling, the maximum disability rating permitted under the schedular rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014).  He has alleged that his symptoms are significantly worse than those represented by the 50 percent disability rating and he has requested consideration of an extraschedular rating.  The Veteran's cluster headaches not only result in very frequent prostrating attacks with severe economic inadaptability; he also reports side effects such as vomiting, extreme tiredness, and interrupted sleep.  Such symptomatology is not contemplated by the schedular rating criteria.  See id.  The Board further finds that the medical and employment evidence of record suggests that the Veteran's headache disability constitutes an unusual disability picture as indicated by marked interference with employment and frequent hospitalization, such that the regular schedular criteria may be rendered impractical.  Accordingly, the appeal is remanded to the RO for referral to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration.  

Regarding the issues of entitlement to an effective date prior to January 28, 2011 for the grant of a 50 percent disability rating for cluster headaches, and entitlement to a TDIU rating, remand is required because the claims are inextricably intertwined with the Veteran's claim of entitlement to an increased disability rating in excess of 50 percent for cluster headaches which is remanded herein for referral and extraschedular consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the evaluation of the Veteran's service-connected cluster headaches on an extraschedular bases would directly affect the earlier effective date and TDIU issues.  Accordingly, remand is required.  

Accordingly, these matters are REMANDED for the following action:

1.  Refer the issue of entitlement to an increased disability rating in excess of 50 percent for service-connected cluster headaches to the Under Secretary for Benefits or the Director of Compensation Service, for extra-schedular consideration, as provided by 38 C.F.R. §§ 3.321(b)(1).  
 
2.  Upon a response, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to an increased disability rating in excess of 50 percent for cluster headaches, entitlement to an effective date prior to January 28, 2011 for the grant of a 50 percent disability rating for cluster headaches, and entitlement to TDIU rating must be readjudicated.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return this matter to the Board for further appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


